UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7368


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYMOND YEAGER, a/k/a lookclookclookc,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:09-cr-00099-MR-1; 1:12-cv-00021-MR)


Submitted:   February 27, 2014            Decided:   March 4, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Yeager, Appellant Pro Se.       William Michael Miller,
Cortney Randall, Assistant United States Attorneys, Charlotte,
North Carolina; Amy Elizabeth Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Raymond Yeager seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                               The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.             28   U.S.C.    § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies     this    standard      by

demonstrating         that     reasonable        jurists     would     find      that     the

district       court’s      assessment   of       the    constitutional          claims    is

debatable      or     wrong.     Slack   v.       McDaniel,      529   U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion   states      a   debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Yeager has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

further     deny      Yeager’s     motion        for    transcript      at       government

expense and his supplemental motion for “transcripts, notes, and

copies of communications” at government expense.                             We dispense

                                             2
with   oral     argument     because     the      facts     and     legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3